Kerwin, J.
This is a writ of error to review a judgment of conviction for loaning money at a rate of interest above the legal rate. The plaintiff in error was convicted of the alleged crime of loaning money at usurious rates of interest, and sentenced to pay a fine of $25 and costs of suit and in. default be imprisoned.
The contention of the plaintiff in error is that sec. 1691, Stats. (Laws of 1907, ch. 412), creating the offense of which plaintiff in error was convicted, is unconstitutional and void.. The validity of this law is, as we understand the case, the only question involved upon this appeal. This question was settled by this court against the contention of plaintiff in error-in State ex rel. Ornstine v. Cary, 126 Wis. 135, 105 N. W. 192, and the doctrine underlying that decision reiterated in-later cases in this court. Therefore discussion of the question seems unnecessary.
By.the Court. — The judgment is affirmed.